FILED
                           NOT FOR PUBLICATION                             AUG 21 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10528

              Plaintiff - Appellee,              D.C. No. 4:09-cr-01594-DCB-
                                                 BPV-1
  v.

JOSE JAVIER REINA-VALENZUELA,                    MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted August 16, 2013**
                             San Francisco, California

Before: REINHARDT, NOONAN, and HURWITZ, Circuit Judges.



       Jose Reina-Valenzuela appeals the sentence imposed following his guilty plea

to possession of methamphetamine with intent to distribute, in violation of 21 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and (b)(1)(A)(viii), and importation of methamphetamine, in violation

of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(1)(H). We have jurisdiction under 28

U.S.C. § 1291.

      Because the district court was apparently under the mistaken impression that

Reina had transported 9.88 kilograms of methamphetamine rather than 5.807

kilograms, and because the district court relied upon the quantity of methamphetamine

transported in imposing the sentence, we find procedural error. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984, 993 (9th Cir.

2008). Accordingly, we vacate Reina’s sentence and remand for resentencing. When

reconsidering the request for a minor role reduction, the district court should take into

account the error regarding the quantity of drugs.1 In light of this disposition, we do

not reach the other issues raised by Reina about his sentence.

      VACATED AND REMANDED.




      1
        Because the district court found Reina eligible for the “safety valve” under
18 U.S.C. § 3553(f), it is not constrained by the mandatory minimum sentence on
remand.

                                           2